COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  ODESSA ENTERPRISES, INC. D/B/A                 §              No. 08-19-00039-CV
  JACK IN THE BOX,
                                                 §                 Appeal from the
                        Appellant,
                                                 §               448th District Court
  v.
                                                 §            of El Paso County, Texas
  ELIZABETH ONTIVEROS,
                                                 §              (TC# 2018DCV2800)
                        Appellee.
                                             §
                                           ORDER

       Pending before the Court is Appellee’s unopposed motion to abate the appellate deadlines

for thirty days. The abatement is requested to give the parties an opportunity to complete the

settlement process and file a motion to dismiss the appeal. We grant the motion and order that all

appellate deadlines be stayed for thirty days. The abatement will be lifted and the appellate

deadlines will be reinstated on June 30, 2019 if the Court does not receive a motion to dismiss by

that date. In the event the parties need additional time to complete the settlement process, the

parties must file a motion reasonably explaining the need for additional time in compliance with

TEX.R.APP.P. 10.5(b).

       IT IS SO ORDERED this 31st day of May, 2019.

                                             PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.